DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1-8, 10, 11 and 14-20; cancellation of claims 12 and 13; and addition of new claims 21 and 22 are noted.
The claim amendments overcome the claim rejections under 35 USC 112(b).
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the presently claimed invention includes C4 olefins in the (product) stream, whereas Funk only desires to produce C2 and C3 olefins.
Applicant argues that one of ordinary skill in the art would not combine Funk with Xie because such a combination would render the process of Funk unfit for its intended purpose.
These arguments are not found persuasive. While the office agrees that Funk does seek to produce C2 and C3 olefins, nothing in the disclosure states that production of C4 olefins is undesirable or would otherwise be unsuitable. Combination with Xie still produces the desired C2 and C3 products as disclosed in Funk. A person of ordinary skill in the art would appreciate that C4 olefins also have value as an end product. Furthermore, the office maintains that the combination is proper and Xie provides .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al (US 2014/0357913) in view of Xie et al (WO 2016/192041), as evidenced by Petroleum Technology (Vol. 1, BTX Processing).
Xie is cited from the English language equivalent (US 2018/0163147).
Regarding claims 1 and 2, Funk discloses a method for processing full range naphtha comprising:
feeding full range naphtha 8 to a separation unit 10 (see drawing; [0013], straight run naphtha; [0016]);
separating the naphtha, in the separation unit, to produce a light naphtha stream 12 and a heavy naphtha stream 14 (see [0016]);
hydrotreating (HDT) the heavy naphtha stream in a HDT unit 20 to produce a HDT stream 22 (see [0016]);
separating 30 the HDT stream to produce a paraffinic stream comprising primarily paraffins (extract stream 32 comprising normal hydrocarbons) and a reformable stream (raffinate stream 34) (see [0016]);
reforming 50 the reformable stream to produce an aromatic stream 52 comprising greater than 50 wt% aromatics (see [0019]; Table);

cracking 40 the combined stream to form a cracked stream (see [0016]).
The claimed final boiling point of the full range naphtha is typical of a full range straight run naphtha and is therefore considered to be inherent to the naphtha feed in Funk or, at the very least, is overlapping therewith. The light naphtha comprises C5- hydrocarbons and some C6 hydrocarbons and the heavy naphtha stream comprises C7 and heavier components and some C6 components (see [0017]), thus teaching boiling points in line with those claimed.
The reformable stream in Funk comprises aromatics and naphthene (see [0022]). While Funk does not explicitly disclose the claimed composition, i.e. 40 to 80 wt% aromatics, the claimed composition is not considered to provide a patentably distinguishing feature. A person of ordinary skill in the art would optimize the separation conditions and the corresponding reformable stream composition which provides a reformable stream suitable for the subsequent reforming reaction. Absent a showing of criticality or unexpected results, the composition of the reformable stream, i.e.  the content of aromatics therein, is not considered to patentably distinguish the instant claims over the cited prior art. 
Funk does not explicitly disclose the reforming operating conditions, i.e. temperature and pressure as claimed.
However, the office notes that the claimed operating conditions are in line with what is understood to be typical in the art, as evidenced by Petroleum Technology
Funk discloses that the cracking can be steam cracking or catalytic cracking (see [0010]), but does not disclose the specific sequence of cracking steps as claimed.
Xie is directed to a process for converting naphtha in a process combining catalytic cracking with steam cracking (see Abstract). In particular, Xie discloses:
subjecting a light naphtha stream to catalytic cracking to form a cracked stream (see [0006]; [0018]);
separating the cracked stream to produce a plurality of product streams that include a first stream comprising C2 to C3 paraffins (see [0006]; [0008]); and
steam cracking the first stream to produce (and recover) C2 to C4 olefins (see [0007]; [0010]).
The advantages of the two cracking process are that the reactants first undergo catalytic cracking at relatively low reaction temperature and the remaining components suitable for steam cracking undergo steam cracking. The alkanes have very low economic values but are converted to high value olefins during steam cracking (see [0014]). In general, Xie discloses that the process significantly increases the yield of high value products and lowers the yield of low value products (see [0004]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the combined catalytic cracking and steam cracking steps of Xie into the cracking step in the process of Funk in order to realize the advantages suggested by Xie, including increasing the yield of high value products and lowering the yield of low value products.
Regarding claim 3, Xie discloses wherein steam cracking is performed at a temperature of from 800 to 850°C and a residence time of 0.2 to 0.5 s (see [0042]), within the claimed ranges.
Regarding claims 9 and 14, Xie discloses wherein the catalytic cracking is performed in the presence of a ZSM-5 catalyst (see [0036]).
Claims 4-8, 10, 11, 15-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Xie, as applied to claim 1, in further view of Schultz et al (US 7,737,317)
Regarding claims 4-8, 10, 11, 15-19, 21 and 22, the office notes that each of the claimed catalysts are typical and well-known for the purpose of carrying out catalytic cracking to produce light olefins (see Shultz: col. 5, lines 15-49, disclosing X-type zeolite, Y-type zeolite, ferrierite, erionite, mordenite, faujasite, ST-5, ZSM-5, ZSM-11, ZSM-12, ZSM-23, ZSM-35, and ZSM-38). Selecting any or a combination of these catalysts amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success. Recitation of these catalysts is not considered to patentably distinguish over the cited prior art.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Xie and Fanget.
Regarding claim 20, Funk discloses a system for producing light olefins from a full range naphtha feed comprising (see drawing; [0016]-[0019]):
a separation unit 10 for separating a full range naphtha feed 8 into a light naphtha stream 12 and a heavy naphtha stream 14;
a HDT reactor 20 for HDT the heavy naphtha stream;
a separator 30 for separating the HDT heavy naphtha stream into a paraffins stream 32 and a reformable stream 34;
a reforming unit 50 for reforming the reformable stream; and
a cracking unit 40 for cracking light naphtha and paraffins.
Funk discloses that the cracking unit can be a steam cracker or a catalytic cracker (see [0010]), but does not disclose the specific sequence of cracking reactors as claimed.
Xie is directed to a converting naphtha by combining catalytic cracking with steam cracking (see Abstract). In particular, Xie discloses (see Fig. 1; [0071]):
a light naphtha catalytic cracking unit (see [0006]; [0018]);
a separator for separating catalytically cracked product (see [0006]; [0008]); and

The advantages of this configuration are that the reactants first undergo catalytic cracking at relatively low reaction temperature and the remaining components suitable for steam cracking undergo steam cracking. The alkanes have very low economic values but are converted to high value olefins during steam cracking (see [0014]). In general, Xie discloses that this configuration significantly increases the yield of high value products and lowers the yield of low value products (see [0004]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the combined catalytic cracking and steam cracking units of Xie into the system of Funk in order to realize the advantages suggested by Xie, including increasing the yield of high value products and lowering the yield of low value products.
While Xie discloses a stream for light paraffins and a combined stream for light olefins and C6 to C12 hydrocarbons exiting the separator (see Fig. 1; [0008]-[0009]), it is well-known in the art to separate a naphtha catalytic cracking effluent into more streams, including at least three, to separate according desired product compositions (see Fanget: Figs. 1 & 2; [0050]-[0052]). Separating into three (or more streams) is not considered to patentably distinguish over the prior art and would have been an obvious modification for a person of ordinary skill to implement in Xie, in light of the Fanget reference.
Recitation of the system for carrying out “the method of claim 1” and details regarding the composition of the streams are not structurally limiting to the claimed apparatus. See MPEP 2114 & 2115.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Renee Robinson/Primary Examiner, Art Unit 1772